829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.M. Leroy PRESSLEY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 87-7106
United States Court of Appeals, Fourth Circuit.
Submitted July 13, 1987.Decided August 26, 1987.

M. Leroy Pressley, appellant pro se.
Before K.K. HALL, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  The appellant's request for a restraining order is denied.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Pressley v. United States, C/A No. 87-259-A (E.D. Va., Mar. 16, 1987).


2
AFFIRMED.